Citation Nr: 0109146	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  99-22 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to an effective date earlier than January 31, 
1989, for the grant of service connection for post-
traumatic stress disorder (PTSD) and bipolar disorders.  

2. Entitlement to an increased rating for PTSD and a bipolar 
disorder, currently evaluated as 30 percent disabling.  


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from September 1945 to May 
1947 and from August 1950 to August 1951.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the New Orleans, Louisiana, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which established an effective date for an award of 
service connection for PTSD and a bipolar disorder as January 
31, 1989. 

The certification on appeal references only PTSD.  Service 
connection is also in effect for a bipolar disorder.  The 
Board is satisfied that the bipolar disorder is included in 
the current appeal and the issues are as stated on the title 
page of this decision.


FINDINGS OF FACT

1. Service connection for a psychiatric disorder was denied 
by the Board in April 1981 and July 1983.  

2. The veteran submitted an application to reopen his claim 
for service connection for a psychiatric disorder which 
was received by the RO on January 31, 1989.  

3. In October 1998 the RO assigned January 31, 1989 as the 
effective for the grant of service connection for PTSD and 
a bipolar disorder, the date of receipt of the reopened 
claim.

4. The veteran's PTSD and bipolar disorder are currently 
manifested by chronic symptoms of depression, avoidance of 
memories of combat, emotional numbing, difficulty 
sleeping, and demonstrated anxiety when trying to 
recollect his combat experiences with a history of 
hypervigilance and paranoia.  

CONCLUSIONS OF LAW

1. The criteria for an effective date earlier than January 
31, 1989, for the grant of service connection for the 
psychiatric disorder have not been met.  38 U.S.C.A. § 
5110 (West 1991); 38 C.F.R. § 3.400 (2000).

2. The criteria for a 50 percent for PTSD and a bipolar 
disorder have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.14, 4.130, Diagnostic Code 9411 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3, 114 Stat. 2096, 2096-2098 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, and 5103A).  On November 
13, 2000, the United States Court of Appeals for Veterans 
Claims  (Court) issued a miscellaneous order, In Re: Veterans 
Claims Assistance Act of 2000, Misc. No. 4-00 (Nov.13, 2000) 
(en banc) (VCAA), in which the Court noted that the recently 
enacted Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000), "may affect the 
disposition of many appeals."   

In the Court's order, it stated that the VCAA, inter alia, 
created new VA duties including that, under certain 
circumstances, the Secretary "make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate [a] claimant's claim." VCAA, § 3, 114 Stat. at 
___ (to be codified at 38 U.S.C. § 5103A(a)(1)); see also Id. 
at 114 Stat. at ___ (regarding notice to claimants of 
information "necessary to substantiate the claim" (to be 
codified at 38 U.S.C. § 5103(a))).  Therefore, VCAA may have 
potential applicability to development and adjudication of 
claims such as in the instant case.  See Tellex v. Gober, No. 
98-1886 (U.S. Vet. App. Nov. 30, 2000).

Following a careful review of the record, the Board notes 
that the VA has assisted the appellant to develop his claim.  
The record discloses that the RO obtained VA medical reports 
as indicated by the appellant's spouse and the representative 
has submitted a medical report from a private nursing home. 

The record further discloses that the appellant was afforded 
VA examination in July 2000.  A hearing was not held in this 
matter; however, the appellant's contentions were presented 
in his notice of disagreement and substantive appeals.  The 
veteran has been informed of the criteria necessary to 
establish his claims in the two statements of the case.  
Accordingly, the Board is satisfied that it has discharged 
its duty to assist.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000). 

I.  Earlier Effective Date

Service connection for PTSD and a bipolar disorder was 
granted by the RO in a September 1991 rating decision.  The 
initial effective date that was set was March 22, 1990.  By 
rating decision, dated in October 1998, the RO determined 
that the effective date that had been set was clearly and 
unmistakably erroneous and that the correct date should have 
been set as January 31, 1989.  The veteran contends that the 
award should have been made retroactively to his combat 
service in Korea during 1951.  He has pointed out that he 
first filed for service connection for a psychiatric disorder 
many years before 1989.  

Review of the record shows that the veteran submitted a claim 
for non-service-connected pension benefits in 1975.  Pension 
was denied on the basis that the veteran's primary disorder, 
manic depressive reaction, was not totally disabling.  The 
veteran was notified of the denial of pension benefits.  He 
claimed service connection for a psychiatric disorder in 
February 1980.  Service connection was denied by rating 
decision dated in April 1980.  The veteran appealed and the 
denial was upheld by the Board in an April 1981 decision.  

The veteran again applied for service connection for a 
psychiatric disorder in 1982.  The RO denied the application 
to reopen his claim in September 1982 and he appealed this 
decision.  The Board affirmed the denied of service 
connection in a July 1983 decision.  

VA outpatient treatment records show that the veteran was 
seen on a regular basis between 1982 and 1989 for treatment 
of a bipolar disorder. 

On January 31, 1989, the RO received correspondence from the 
veteran who indicated that he had been receiving treatment at 
the VA hospital in New Orleans, Louisiana.  He requested that 
the RO obtain these records and reopen his claim for service 
connection for his nervous condition.  In September 1991 the 
RO granted service connection for PTSD and a bipolar disorder 
and assigned a 30 percent rating effective March 22, 1990.  

The veteran appealed the effective date of the award of 
service connection for PTSD.  The matter was developed and 
certified to the Board, who affirmed the effective date in a 
January 1994 decision.  The veteran appealed the decision to 
the Court who affirmed the Board's decision in June 1995.  

The veteran again requested an earlier effective date for the 
award of service connection benefits for PTSD in August 1998.  
In an October 1998 decision, the RO found clear and 
unmistakable error in the September 1991 decision and set the 
effective date of the grant of service connection for PTSD as 
January 31, 1989.  

Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a), (b); 38 C.F.R. § 3.400,(a),(b).  

The effective date for the grant of service connection is the 
day following separation from active service or the date 
entitlement arose, if the claim is received within one year 
after separation from service; otherwise, it is the date of 
receipt of claim, or the date entitlement arose, whichever is 
later.  Id.

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next of friend 
of a claimant who is not sui juris may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155 (a) (2000).  

The Board denied service connection for a psychiatric 
disorder in April 1981 and July 1983.  Decisions of the Board 
are final and not subject to revision except on the basis of 
clear and unmistakable error (CUE).  Received on January 31, 
1989 was the veteran's reopened claim.  In October 1998 the 
RO assigned effective date for the grant of service 
connection for a psychiatric disorder as January 31, 1989, 
the date of receipt of the veteran's reopened claim.  The 
Board finds no evidence which supports an effective date 
prior to January 31, 1989.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.

II.  Increased Rating

The veteran's PTSD and bipolar disorder have been rated as 30 
percent disabling since the initial grant of service 
connection in September 1991.  His current claim for an 
increased rating dates from a request received by VA in June 
2000.  
In an April 1999 statement the veteran requested, in effect, 
separate evaluations for the PTSD and bipolar disorder.

The veteran was hospitalized at a VA facility in February 
2000 for treatment of his bipolar disease and left arm 
cellulitis.  The pertinent finding was of an acute mental 
status change, resolved, most probably medicine induced.  

VA outpatient treatment records, dated from February 2000 
through April 2000, show that the veteran seen in March with 
a long history of a bipolar disorder and early senile 
dementia.  He had been hospitalized due to an exacerbation of 
his bipolar symptoms.  His family reported that he was now 
calmer, with no delusions or paranoia.  He had no manic or 
hypomanic behavior.  He had had problems with sleep for 
years, waking up several times during the night.  Medications 
helped somewhat with this problem.  He was not depressed and 
his mood had been stable.  On mental status evaluation, he 
was alert, calm and in no acute distress.  He was pleasant, 
conversant and his mood was stable.  Speech was normal and 
his thought process was goal directed; however, at times he 
perseverated.  There was no homicidal ideation or psychotic 
symptoms.  The assessments were bipolar disorder, mood 
stabilizing; senile dementia; and PTSD.  Additional records 
show that the veteran was again seen in late March due to 
difficulty sleeping.  Complaints included racing thoughts.  
The assessments were bipolar disorder, PTSD, and dementia.  

An examination was conducted by VA in July 2000.  At that 
time, the veteran's past medical history was reviewed.  The 
examiner noted a longstanding history of both PTSD and a 
major mood disorder.  The mood disorder was initially 
considered to be major depression, but was then determined to 
be a bipolar disorder.  In addition to the PTSD and bipolar 
disorder, the veteran had recently been diagnosed with senile 
dementia, with significant impairments in concentration and 
memory.  Past symptoms of his PTSD and bipolar disorder were 
noted to be severe depression, suicidality, as well as manic 
and hypomanic episodes.  He was only able to provide limited 
information because of cognitive impairments that were 
related to the diagnosis of senile dementia.  It was noted 
that the veteran was unable to give a lot of detail, but was 
aware that he was highly dependent on his wife and other 
caretakers to perform his activities of daily living.  He had 
some awareness that he had severe memory problems, 
particularly with short-term memory.  He was not living at 
home, but in an assisted living situation.  He had been 
retired for several years.  Subjective complaints were 
primarily related to his concern that he was a burden on his 
wife.  Because of his dementia, he was not able to elaborate 
on this fully.  He did not report any other problems, 
although he had a vague recollection of his recent 
hospitalization that was apparently precipitated by a relapse 
of his bipolar disorder.  

The specific stressors related to his diagnosis of PTSD 
included six months of combat exposure during the Korean 
conflict in 1951.  He witnessed fellow soldiers killed and 
wounded, came into contact with dead bodies and was involved 
in hand-to-hand combat.  Following his return home, he had 
PTSD symptoms that included recurrent recollections of the 
combat experience; distressing dreams; and attempts to avoid 
thoughts, feelings, or events that might remind him of the 
situation.  He also experienced hypervigilance, difficulty 
falling or staying asleep and a sense of distancing and 
detachment from others with affective blunting.  The record 
also indicates that at times, the veteran experienced 
psychotic symptoms, particularly paranoia, which might have 
been a coextensive with the hypervigilance from his PTSD as 
well as a psychotic component to the bipolar disorder.  The 
examiner indicated that the veteran had been hospitalized at 
a psychiatric unit of a VA hospital in February 2000 
presumably for a relapse of his bipolar disorder.

On mental status examination, he was calm and cooperative.  
His ability to answer questions was limited and his cognitive 
status was initially evaluated to assess a degree to which he 
would be able to participate as a reliable informant.  He had 
significant short-term memory and concentration impairment.  
Serial sevens and spelling tests were performed with errors.  
He denied hallucinations or delusions and there were no 
disturbances in thought content or thought processes 
elicited.  Affect was slightly depressed when he would talk 
about the possibility that he was a burden to his wife, but 
otherwise there was an appropriate affective response.  

When asked about his past symptoms and other psychiatric 
problems he was able to recall that he had been in combat and 
that this had included hand-to-hand fighting.  He was also 
able to recall that, for many years after being released from 
service, he would avoid thinking about what had happened to 
him and of becoming upset when things reminded him of the 
events of combat.  He also remembered frequently fleeing 
depressed and emotionally numbed.  He had had ongoing 
problems in those areas for years.  His ability to describe 
the symptoms was limited because of his dementia.  He 
currently denied any suicidal thoughts, ideations, plans or 
intent.  He appeared well groomed and neatly dressed, 
although it was noted that he received help with this.  

The examination showed that his orientation and memory were 
impaired and his rate and flow of speech was slightly slowed.  
At times he would make an irrelevant or illogical statement.  
There was no evidence of panic attacks or other overt anxiety 
symptoms.  He appeared anxious when he was trying to 
recollect his combat experiences.  There was no obvious 
impairment in impulse control.  He admitted that he had 
problems sleeping.  

It was noted that the veteran would need help in managing his 
financial affairs because of severe memory and concentration 
impairment.  The diagnoses were PTSD, bipolar disorder, and 
senile dementia.  The most prominent current impairment was 
from the senile dementia, although the symptoms of bipolar 
disorder and PTSD were chronic and also appeared to be 
present.  The examiner indicated that the veteran's ability 
to be a reliable informant was severely impaired because of 
the dementia and cognitive impairment.  The Global Assessment 
of Functioning (GAF) score over the past year and currently 
was 21.  

Of record is an October 2000 report from a private nursing 
home, which contains diagnoses to include dementia and 
psychosis.  In October 2000 the RO determined that the 
veteran was incompetent.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Although regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claims, all 
regulations which are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed.1994).  A GAF of 21 to 30 is 
defined as behavior that is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriate, suicidal preoccupation) or an 
inability to function in almost all areas (e.g., stays in bed 
all day, no job, home or friends).

A 30 percent rating is warranted for PTSD with occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, or recent events).  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability, and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike 
settings); inability to establish and maintain effective 
relationships.  

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, Code 9411 (2000).  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. 4.25 (2000).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 38 C.F.R. 4.14 (2000). The Court has 
held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993). 

The PTSD and bipolar disorder are both evaluated under the 
same rating criteria.  As such separate ratings would result 
in pyramiding, contrary to the provisions of 38 C.F.R. 4.14.

Lay statements describing the symptoms of a disability are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence and 
the pertinent rating criteria.

In this regard, the current medical evidence shows that the 
veteran has developed senile dementia.  Following the recent 
VA psychiatric examination, the examiner diagnosed were PTSD, 
bipolar disorder, and senile dementia.  The examiner stated 
that the most prominent current impairment was from the 
senile dementia.

However, the record shows that the veteran was reportedly 
hospitalized for a relapse of the bipolar disorder in 
February 2000.  Additionally the VA examiner in July 2000 
stated that the symptoms of bipolar disorder and PTSD were 
chronic and also appeared to be present.  The chronic 
symptoms, which had been present for years, were reported as 
avoiding thoughts about what had happened to him and of 
becoming upset when things reminded him of the events of 
combat.  He also remembered frequently fleeing depressed and 
emotionally numbed.  The record shows that has difficulty 
sleeping and he demonstrated anxiety when trying to recollect 
his combat experiences.  Also there was a history of 
hypervigilance, distancing and detachment from others with 
affective blunting, and paranoia.

Based on the evidence the Board finds that the degree of 
impairment resulting from the PTSD and bipolar disorder more 
nearly approximates the criteria for the next higher 
evaluation.  Accordingly, a 50 percent rating is warranted.  
38 C.F.R. § 4.7 (2000).

However, this same evidence does not support a rating in 
excess of 50 percent.  The grant of 50 percent was based in 
part on the application of 38 C.F.R. § 4.7.  The VA examiner 
in July 2000 indicated that the most prominent current 
impairment was from the dementia, a non-service connected 
disorder.  As such the Board finds that the current evidence 
does not support a findings for a rating in excess of 50 
percent.  


ORDER

An earlier effective date prior to January 31, 1989 for an 
award of service connection for PTSD and a bipolar disorder 
is denied.  

Entitlement to an increased rating of 50 percent for PTSD and 
a bipolar disorder is granted subject to the law and 
regulations governing the payment of monetary benefits.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

